                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:09-cr-00153-RJC

USA                                      )
                                         )
                                         )
        vs.                              )                   ORDER
                                         )
WILFREDO ANDUJAR (2)                     )
                                         )


       THIS MATTER is before the Court upon motion of the defendant, pro se,

requesting that the Court reduce his sentence, which he is serving on home

confinement. (Doc. No. 164).

       The defendant states that he has repented from his past mistakes, desires to

do better each day, and works six days a week to provide for his family. The

circumstances noted by the defendant are not grounds for a reduction by this Court,

which has limited authority to alter a sentence once it is imposed. 18 U.S.C. §

3582(c); Fed. R. Crim. P. 35.

       IT IS, THEREFORE, ORDERED that the defendant’s motion (Doc. No. 164)

is DENIED.

 Signed: May 3, 2021
